STRAS, Justice
(concurring in part, dissenting in part).
I agree with the court that we lack jurisdiction over appeal number All-1480. However, I respectfully dissent from the court’s conclusion that we lack jurisdiction over appeal number All-1479, which involves Beuning Family LP’s petition regarding taxes payable in 2009. In appeal number All-1479, Stearns County filed a motion for summary judgment with the tax court, claiming that the tax court lacked *131jurisdiction to decide Beuning’s petition because it was not timely filed. When the tax court denied the County’s motion, the County timely appealed to this court by filing a writ of certiorari.
The court concludes that we lack jurisdiction over the County’s appeal because the tax court’s order denying summary judgment did not “finally adjudicate any legal rights.” If we were writing on a clean slate, the court’s conclusion would have considerable merit. But we are not. Instead, we have held in an unbroken line of cases spanning more than a century that an unsuccessful challenge to the subject-matter jurisdiction of a tribunal is immediately appealable because a court’s decision to retain jurisdiction finally determines a party’s positive legal rights. See, e.g., State v. Ali 806 N.W.2d 45, 49-50 (Minn.2011); Plano Mfg. Co. v. Kaufert, 86 Minn. 13, 14, 89 N.W. 1124, 1124 (1902). Because the court has failed to identify any compelling reason to depart from that longstanding precedent, I would exercise appellate jurisdiction over appeal number A11-1479.
I.
Minnesota Statutes § 271.10, subd. 1 (2010), defines our appellate jurisdiction over tax court orders:
A review of any final order of the Tax Court may be had upon certiorari by the Supreme Court upon petition of any party to the proceedings before the Tax Court. Such review may be had on the ground that the Tax Court was without jurisdiction, that the order of the Tax Court was not justified by the evidence or was not in conformity with law, or that the Tax Court committed any other error of law.
Minn.Stat. § 271.10, subd. 1 (emphasis added). Section 271.10, subdivision 2, in turn, sets out the procedural requirements for perfecting an appeal from a “final order” of the tax court, including the time limits for seeking a writ of certiorari and the manner in which the petition must be served. See Minn.Stat. § 271.10, subd. 2 (2010). Here, there is no dispute that the County timely and properly filed its petition for a writ of certiorari. The sole question, therefore, is whether the tax court’s order rejecting a jurisdictional challenge constitutes a “final order” within the meaning of section 271.10.
We have consistently defined the phrase “final order” to mean an order that “ends the proceeding as far as the court is concerned or that finally determines some positive legal right of the appellant relating to the action.” In re GlaxoSmithKline PLC, 699 N.W.2d 749, 754 (Minn.2005) (citation omitted) (internal quotation marks omitted) (applying the phrase “a final order, decision or judgment” in determining appealability (emphasis added)); see also In re Harrison, 46 Minn. 331, 332, 48 N.W. 1132, 1133 (1891) (stating that “the order is final; it finally disposes of the right claimed”). Applying that definition here, an order is “final,” and is therefore appeal-able under the plain language of section 271.10, if it “finally determines some positive legal right.” In re Estate of Janecek, 610 N.W.2d 638, 642 (Minn.2000) (defining “final order” under Minn. R. Civ. P. 103.03(g) as “one that ends the proceeding as far as the court is concerned or that finally determines some positive legal right of the appellant relating to the action” (citation omitted) (internal quotation marks omitted)); see also MinmStat. § 271.10, subd. 1 (allowing review of “any final order”).
The court, at least at one point, agrees that appealability in this case depends on whether the tax court’s order “constitute[s] a final adjudication of some legal *132rights of the relator.”1 Youngstown Mines Corp. v. Prout, 266 Minn. 450, 484, 124 N.W.2d 328, 351 (1963). Yet the court holds that “the order on which review is sought here does not finally adjudicate any legal rights of either the County or Beuning.” In so holding, the court observes that the tax court did not determine either the proper classification of Beuning’s property or whether Beuning is entitled to a refund on its taxes. Instead, the tax court’s order “determine[d] only that the County’s denial of Beuning’s refund claim [was] properly before the tax court.”
The court’s final observation, however, is precisely the reason we have jurisdiction over appeal number All-1479. Contrary to the court’s conclusion, the question of whether a tribunal has jurisdiction over the subject matter of a case is a determination of a positive legal right of the relator. See McGowan v. Our Savior’s Lutheran Church, 527 N.W.2d 830, 833 (Minn.1995) (stating that the denial of a motion to dismiss challenging subject-matter jurisdiction “falls into ‘that small class which finally determine claims of right’ ” (citation omitted)).
We have repeatedly held for over a century that an order denying a jurisdictional challenge is immediately appealable because it determines a positive legal right of a party. In Plano, for example, we recognized the immediate appealability of a district court’s order rejecting a jurisdictional challenge to the validity of the summons issued to the defendant. 86 Minn. at 14, 89 N.W. at 1124. The reason, we said, was that such an order “determines [the defendant’s] positive legal rights, and compels him to take upon himself the burden of defending the action on the merits when the court has no jurisdiction over him.” Id. at 15, 89 N.W. at 1125 (emphasis added). Likewise, in Curran v. Nash, decided just eight years after the Legislature first enacted Minn.Stat. § 271.10, we permitted a nonresident defendant to immediately appeal a trial court’s denial of an objection to the jurisdiction of the court. 224 Minn. 571, 573, 29 N.W.2d 436, 437 (1947); see also Act of April 22, 1939, ch. 431, art. VI, §§ 10, 19, 1939 Minn. Laws 908, 932, 938 (codified as amended at Minn.Stat. §§ 271.01, 271.10 (2010)) (creating the tax court and providing for Supreme Court review of “any final order”). In both cases, we viewed the re*133tention of jurisdiction by the district court as finally adjudicating the legal rights of the defendant — the exact standard for ap-pealability the majority purports to apply in this case. See Curran, 224 Minn. at 573, 29 N.W.2d at 437 (holding that the rejection of defendant’s challenge to personal jurisdiction finally determined the defendant’s “legal rights with reference to the jurisdictional matter”); Plano, 86 Minn. at 15, 89 N.W. at 1125 (stating that the denial of defendant’s challenge to the validity of the summons, and thus the subject-matter jurisdiction of the district court, was a determination of the defendant’s “positive legal rights”).
Curran and Plano are by no means outlier cases. Rather, those two cases represent the beginning of an unbroken line of cases spanning over a century in which we have treated the denial of motions challenging the jurisdiction of a tribunal as final orders, distinct from the denial of other types of dispositive motions. We further explained the rationale for our longstanding rule, to which we continued to adhere despite labeling it as the “minority view,” in the 1969 case of Hunt v. Nevada State Bank, 285 Minn. 77, 88, 172 N.W.2d 292, 300 (1969) (quoting Dieseth v. Calder Mfg. Co., 275 Minn. 365, 368, 147 N.W.2d 100, 102 (1966)). There, we stated: “[i]t is more realistic to view such an order not merely as a retention of an action for trial, but as a determination of right, for a defendant is compelled thereby to take up the burden of litigation in this state that might otherwise be avoided.” Hunt, 285 Minn. at 89, 172 N.W.2d at 300 (emphasis added). In another case, we analogized the denial of a jurisdictional challenge to the denial of immunity because both involve a defendant’s “legal right” to avoid the burdens that litigation imposes. Janssen v. Best & Flanagan, LLP, 704 N.W.2d 759, 763 (Minn.2005); see also McGowan, 527 N.W.2d at 832 (implying that a defendant’s challenge to jurisdiction and a defendant’s claim of immunity from suit involve “essentially the same rationale”). Indeed, I have not found, nor has the court identified, any case since 1902 in which we have refused to exercise appellate jurisdiction over a tribunal’s rejection of a challenge to its jurisdiction.
I would apply our longstanding rule to the tax court’s denial of the County’s challenge to the jurisdiction of the tax court. Consistent with precedent, I would conclude that the tax court’s order finally determined the County’s jurisdictional claim, which we have characterized as a “positive legal right[ ]” to avoid the further burdens of litigation. Plano, 86 Minn. at 15, 89 N.W. at 1125; accord Hunt, 285 Minn. at 89, 172 N.W.2d at 300. On that basis, I would hold that the tax court’s order in this case was a “final order” within the meaning of Minn.Stat. § 271.10, and that we therefore have appellate jurisdiction to consider the jurisdictional question of whether Beuning timely filed its petition in appeal number A11-1479.
II.
The court reaches the opposite conclusion by drawing immaterial distinctions between the district court and the tax court, the latter of which the court characterizes as an “administrative agency” rather than a “court.” However, our appellate jurisdiction over tax court orders is delineated by statute, not by abstract distinctions between courts and agencies. Minnesota Statutes § 271.10, subd. 1, clearly states that we have jurisdiction over “any final order,” a term of art that includes the “final[] determin[ation of] some positive legal right of the appellant.” GlaxoSmithKline PLC, 699 N.W.2d at 754 (defining the phrase “final order”); Janecek, 610 N.W.2d at 642 (same). A final determination of some positive legal right, in turn, *134includes the rejection of a jurisdictional challenge under our case law. Thus, rather than relying upon theoretical and immaterial distinctions between executive-branch courts and judicial-branch courts, I would simply interpret section 271.10 according to its plain and ordinary language, apply our longstanding interpretation of the phrase “final order,” and conclude that we have appellate jurisdiction over appeal number All-1479.2
Instead of applying the plain and ordinary meaning of the phrase “final order,” as defined by our case law, the court confuses our precedent by importing notions of finality from federal case law in order to support its conclusion in this case. The court’s approach is problematic for at least four reasons. First, in determining the finality of tax court orders, we have specifically looked to the finality jurisprudence applicable to civil cases decided by Minnesota district courts, not to federal case law. See, e.g., Cnty. of Hennepin v. Decathlon Athletic Club, Inc., 559 N.W.2d 108, 108 n. 2 (Minn.1997).3 Second, we have rejected federal notions of finality when it comes to jurisdictional challenges, a position to which we have continued to adhere despite recognizing that it is the minority approach. Compare Van Cauwenberghe v. Biard, 486 U.S. 517, 527, 108 S.Ct. 1945, 100 L.Ed.2d 517 (1988) (stating that a challenge to personal jurisdiction is not immediately appealable, because the claim may be effectively vindicated following final judgment), with Hunt, 285 Minn. at 88-89, 172 N.W.2d at 300 (holding that the 'denial of a motion to dismiss for lack of personal jurisdiction is immediately appealable).
Third, even if federal case law were persuasive, the case relied upon by the court, Myers v. Bethlehem Shipbuilding Corp., 303 U.S. 41, 58 S.Ct. 459, 82 L.Ed. 638 (1938), does not address, much less answer, the question posed by this case. The court asserts that Myers stands for the proposition that “no right ... is violated when an administrative agency wrongly asserts jurisdiction over a party.” But that reading of Myers is incorrect. The question presented in Myers, as articulated by the Supreme Court, was “whether a federal district court has equity jurisdiction to enjoin the National Labor Relations Board [ (NLRB) ] from holding a hearing upon a complaint.” Id. at 43. Myers was therefore about whether a federal district court had the power to enjoin an NLRB hearing altogether, not whether an Article III court had appellate jurisdiction over challenges to the NLRB’s jurisdiction. In*135deed, Myers did not even involve matters of finality. Instead, the Court merely held in Myers that enjoining an agency from considering the case was contrary to the statutory scheme governing unfair labor practices and to the “rule of judicial administration” requiring a party to exhaust its administrative remedies, see id. at 50-51, 58 S.Ct. 459, issues that are undisput-edly absent here.
Fourth, and most fundamentally, the court’s approach turns our traditional separation of powers jurisprudence on its head. We have stated that quasi-judicial adjudications by executive-branch agencies are generally permissible only if those adjudications “lack judicial finality and are subject to judicial review.” Irwin v. Surdyk’s Liquor, 599 N.W.2d 132, 141 (Minn.1999). We have thus placed limitations on the exercise of quasi-judicial power by agencies, and required robust judicial review, especially when an administrative tribunal like the tax court exercises “uniquely judicial powers.” In re McCannel, 301 N.W.2d 910, 919 (Minn.1980); see Wulff v. Tax Court of Appeals, 288 N.W.2d 221, 225 (Minn.1979); see also Kline v. Berg Drywall, Inc., 685 N.W.2d 12, 23 (Minn.2004) (construing a provision of an union arbitration contract to permit supreme court review of a WCCA decision to avoid potential constitutional problems); Irwin, 599 N.W.2d at 141-42 (striking down a statute that would limit the court from exercising independent review of the attorney fees awarded in workers’ compensation cases).
Yet, rather than construing section 271.10 to ensure robust judicial review over tax court orders, the court construes our jurisdiction more narrowly than our jurisdiction over comparable district court orders.4 And it does so in the one area that is most likely to result in the aggrandizement of judicial power in an executive-branch court: the tax court’s potential assertion of jurisdiction over cases in which it has no power to act. The court’s holding today is hardly the type of “check on administrative power” we envisioned in Wulff, 288 N.W.2d at 225, and it undermines both our ability and duty to check the assertion of judicial power by the other branches of government.
III.
In my view, the plain language of section 271.10, subdivision 1, read in light of our consistent definition of the phrase “final order,” is determinative of the jurisdictional question presented by this case. For that reason, I would conclude that we have appellate jurisdiction to hear the County’s challenge to the jurisdiction of the tax court in appeal number All-1479.

. The court alternately appears to argue that Minn.Stat. § 271.08 (2010) indicates that an order is final for purposes of chapter 271 only if it ''determine[s]'' the appeal and leads to the entry of judgment. To be sure, section 271.08 provides that “the tax court ... shall determine every appeal by written order containing findings of fact and the decision of the tax court.” But that section says nothing about "final order[s]” and requires only that the tax court issue its final judgment in written form containing findings of fact and its decision. The court seems to assume that a "final order” and a "final judgment” mean the same thing. They do not. See State v. Rock Island Motor Transit Co., 209 Minn. 105, 112, 295 N.W. 519, 524 (1940) (analyzing “final order” and "final judgment” separately); see also Weygandt v. Porterfield, No. 09CA0009, 2011 WL 378981, at *9-13 (Ohio Ct.App. Feb. 7, 2011) (Dickinson, J., dissenting) (discussing the substantial confusion in the case law between a "final.judgment” and a "final order” and tracing the historical origins of both concepts). A “final judgment” is an order that "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.” Riley v. Kennedy, 553 U.S. 406, 419, 128 S.Ct. 1970, 170 L.Ed.2d 837 (2008) (citation omitted) (internal quotation marks omitted). The definition of a “final order,” however, is broader: it includes both an order that ends the litigation and an order "that finally determines some positive legal right of the appellant." Janecek, 610 N.W.2d at 642. In conflating "final order[s]” and "final judgments,” the court excises the latter part of the definition of "final order” from the scope of allowable appeals under section 271.10.


. In arguing that my reading of section 271.10 is incorrect, the court posits that construing every jurisdictional ruling as a final order would render section 271.10 a mere tautology: "if all jurisdictional orders are 'final,' then there is no need for the Legislature to have specifically permitted appeal from ‘final order[s]’ on jurisdictional grounds.” But the court misinterprets the statute. The first sentence of section 271.10, subdivision 1, specifies what types of tax court orders are appealable: "any final order.” The second sentence of section 271.10, subdivision 1, by contrast, limits the grounds upon which we can review otherwise appealable tax court orders and specifies the scope of our appellate review. See Stronge & Lightner Co. v. Comm'r of Taxation, 228 Minn. 182, 188-93, 36 N.W.2d 800, 804-06 (1949); see also Minn. Stat. § 271.10, subd. 1 (stating that this court's review may be had "on the ground that the Tax Court was without jurisdiction, that the order of the Tax Court was not justified by the evidence or was not in conformity with law, or that the Tax Court committed any other error of law”).


. Notably, among the three decisions we cited in Decathlon Athletic Club was Hall v. Community Credit Co. — a case in which we expressly recognized that, unlike the denial of other motions to dismiss, the denial of a jurisdictional claim is immediately appealable. See 287 Minn. 241, 243, 178 N.W.2d 245, 246-47 (1970) (citing Curran, 224 Minn. at 572, 29 N.W.2d at 436).


. In arguing that we must strictly construe section 271.10, the court relies on State ex rel. Ryan v. Civil Service Commission of Minneapolis, in which we held that a writ of certio-rari was ineffective because the petitioner failed to comply strictly with the statutory requirement that the writ be endorsed by "some responsible person as surety for costs.” 278 Minn. 296, 300, 154 N.W.2d 192, 195 (1967). But the court ignores our more recent decision of Oster & Pederson, Inc. v. Commissioner of Taxation, in which we addressed a failure to comply with the procedural requirements of section 271.10, and concluded that "the legislature may not limit this court's power to grant appellate review.” 266 N.W.2d 162, 164 (Minn.1978).